78 So. 3d 647 (2011)
Jose LOPEZ, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and New Look Lawn & Landscaping Service, Inc., Appellees.
No. 1D11-5427.
District Court of Appeal of Florida, First District.
December 30, 2011.
Rehearing Denied January 18, 2012.
Jose Lopez, pro se, Appellant.
A. Robert Whaley, General Counsel, and Louis A. Gutierrez, Assistant General Counsel, Tallahassee, for Appellee Florida Unemployment Appeals Commission.
PER CURIAM.
The Court has determined that the notice of appeal, filed on October 7, 2011, failed to invoke its jurisdiction in a timely manner. Accordingly, the appellee's Motion to Dismiss, filed on October 12, 2011, is granted and the appeal is dismissed.
WETHERELL, MARSTILLER, and SWANSON, JJ., concur.